JUSTICE HOOD,
dissenting.
{23 Because I find no "reasonable fear of imminent harm" requirement in the Colorado Constitution or People v. Blue, 190 Colo. 95, 544 P.2d 385 (1975), and People v. Ford, 198 Colo. 459, 568 P.2d 26 (1977), I respectfully dissent from the majority's opinion.
{24 "The right of no person to keep and bear arms in defense of his home, person and property ... shall be called in question." Colo. Const. art. II, § 18. In Ford, we held that "[a] defendant charged under [the POW-PO statute] who presents competent evidence showing that his purpose in possessing weapons was the defense of his home, person, and property thereby raises an affirmative defense." 193 Colo. at 462, 568 P.2d at 28 (emphasis added).
125 Although Ford references Blue, nowhere in Ford did we so much as mention the choice of evils statute.1 Nor did we hold that that affirmative defense has an expli.cit or implicit "reasonable fear of imminent harm" requirement.
1 26 Relying on dicta in Blue, the majority nonetheless holds that "the affirmative defense to POWPO [is] grounded in the choice of evils statute" and thus contains such a requirement. Maj. op. 18. But Carbajal's affirmative defense is grounded in article II, section 13 of the Colorado Constitution, not Blue's dicta.
127 Carbajal was charged and convicted under the POWPO statute, § 18-12-108(1), C.R.S. (2013), which reads: "A person commits the crime of possession of a weapon by a previous offender if the person knowingly possesses, uses, or carries upon his or her person a firearm ... subsequent to the person's conviction for a felony." Unlike older versions of this statute-which applied only to a person "previously convieted of burglary, arson, or a felony involving the use of force or violence or the use of a deadly weapon," and only for the ten years following the conviction or release from incarceration 2-the current statute is extremely broad. On its face, it prohibits anyone convicted of any felony from ever possessing a firearm. Therefore, the current version of the statute *110implicates the rights of a much larger class of Colorado citizens.
28 In Blue, we addressed the facial constitutionality of the POWPO statute. The defendant challenged his POWPO conviction under article II, section 18. In resolving this conflict between an individual's right to bear arms and the state's power to regulate for public health and safety, we recognized that the right to bear arms is not absolute. Blue, 190 Colo. at 103, 544 P.2d at 391. Article II, section 13's language limits its application to defense of home, person, and property. We held that POWPO is a legitimate use of police power and not an attempt to subvert article II, section 18, and thus not facially unconstitutional. Id.
129 But in Blue, we went on to reason that, because "the state legislature cannot, in the name of the police power, enact laws which render nugatory our Bill of Rights and other constitutional protections," there are times when POWPO must yield to the right to bear arms. Id. As an example, we noted that Blue's holding did not "abrogate an ex-felon's right to legitimately use self-defense." Id. In the context of self-defense, POWPO must be read "in [plari materia" with the choice of evils statute, section 18-1-702, which provides that "conduct which would otherwise constitute an offense is justifiable and not criminal when it is necessary as an emergency measure to avoid an imminent public or private injury."3 Id. This example is dicta, not controlling legal reasoning.
1 30 While the choice of evils statute is one way to reconcile POWPO with article II, section 13, it is not the only way. Significantly, in Blue, we neither reached nor decided the issue of whether an affirmative defense raised under article II, section 13 must necessarily include applying the choice of evils statute's "imminent public or private injury" requirement. We even noted that "{dlefendants have not contended that they were armed because of any threat to their lives or in order to defend their homes or property. This could be a defense against unreasonable application of the statute, but is not involved in this case." Id. at 103-04, 544 P.2d at 391; see also Ford, 193 Colo. at 461, 568 P.2d at 28 ("[The court in Blue left unanswered the question whether such a defense, if established, would render unconstitutional the statute's application in a particular case.").
131 Two years after Blue, we squarely addressed the extent to which POWPO is limited by article II, section 18 in Ford. We held that the statute's "flat prohibition" on possession of firearms by convicted felons is subject to article II, section 18's right to "keep and bear arms in defense of ... home, person, and property." Id. at 462, 568 P.2d at 28. This constitutional right anticipates ongoing possession of a firearm, not merely its actual use.4
132 Furthermore, as the majority acknowledges, but summarily dismisses, "once a particular threat to one's home, person, or property: becomes imminent, it will be too late to obtain a firearm to protect against it" under today's holding. Maj. op. 119. Imposing an "imminent harm" requirement nullifies article II, section 18's guarantee of the right to keep arms in defense of home, person, and property. 'This outcome is inconsistent with our holdings in Blue and Ford.
(383 If the majority wishes to reject the doctrine of stare decisis and overrule Ford, it should more plainly say so.5
*11134 For the reasons above, I respectfully dissent from the majority opinion.
I am authorized to state that JUSTICE HOBBS joins in the dissent.

. The choice of evils statute excuses otherwise criminal behavior that is "necessary as an emergency measure to avoid an imminent public or private injury." § 18-1-702(1), C.R.S. (2013).


. § 1812-108, C.R.S. (1973).


. The text of section 18-1-702 has not changed since Blue.


. A defendant's use of physical force or other unlawful act may give rise to an affirmative defense of self-defense or choice of evils, both of which require that the defendant's action was in response to his fear of imminent harm. See § 18-1-704(1), C.R.S. (2013) (excusing physical force used to defend against another's "imminent use of unlawful physical force"); § 18-1-702(1) {excusing otherwise unlawful actions carried out in response to "imminent public or private infu-ry"). In contrast, a POWPO violation does not necessarily involve using a gun, using physical force, or committing any unlawful act other than keeping a firearm. That is, knowing possession of a firearm by a convicted felon is enough to sustain a POWPO conviction. This case is the perfect example, given that police discovered Carbajal's guns while searching his home during an unrelated investigation.


. See Smith v. Dist. Court in & for Fourth Judicial Dist., 907 P.2d 611, 612 (Colo.1995) (stare decisis "should be adhered to in the absence of *111sound reason for rejecting it"); Kern v. Gebhardt, 746 P.2d 1340, 1345 (Colo.1987) (considerations of "uniformity, certainty, and stability" militate against reversing settled law).